DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are presented for examination.
Claims 1-24 are rejected.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of US Patent No. 11,008,000B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 9, and 17 of the instant application and claims 1, 20-21 of the US Patent No. 10,991,255 B2 (Please see the Table below):

Claims of US Pat. No. 11,008,000 B2 (hereinafter ‘000)
Claims of pending Application 17/320,887
Reasoning
1. An apparatus comprising: a processor configured to: process data to learn a pattern of known risks corresponding to driving a vehicle comprising an autonomous driving capability, wherein learning the pattern of known risks comprises: inferring, using a learning algorithm, one or more of (i) regions satisfying criteria indicative of elevated probability of accidents, (ii) time periods corresponding to the elevated probability of accidents, (iii) road configurations, or (iv) a distribution of risks within an region or within a time period, and determining the pattern of known risks based on the inferences using the learning algorithm; identify, using the pattern of known risks, a risk during a particular instance of driving the vehicle; modify the autonomous driving capability in response to the identified risk; update operation of the vehicle during the particular instance of driving the vehicle based on modifying the autonomous driving capability; and prepare a report of a risk, wherein preparing the report comprises: extracting and aggregating, from sensor signals, information associated with the risk, evaluating, using the information associated with the risk, one or more of overlapping geographic zones, overlapping time periods, or report frequencies, generating the report based on the evaluating, and sending the report to a remote entity; and an alarm configured to issue an alert of the identified risk.
20. A method comprising: processing data to learn a pattern of known risks corresponding to driving a vehicle comprising an autonomous driving capability, wherein learning the pattern of known risks comprises: inferring, using a learning algorithm, one or more of (i) regions satisfying criteria indicative of elevated probability of accidents, (ii) time periods corresponding to elevated probability of accidents, (iii) road configurations, or (iv) a distribution of risks within an region or within a time period, and determining the pattern of known risks based on the inferences using the learning algorithm; receiving sensor signals using the vehicle during a particular instance of driving the vehicle; identifying, using the pattern of known risks, a risk associated with operating the vehicle based on the sensor signals during a particular instance of driving the vehicle; modifying the autonomous driving capability in response to the identified risk; updating the operation of the vehicle during the particular instance of driving the vehicle based on modifying the autonomous driving capability; and preparing a report of a risk, wherein preparing the report comprises: extracting and aggregating, from sensor signals, information associated with the risk, evaluating, using the information associated with the risk, one or more of overlapping geographic zones, overlapping time periods, or report frequencies, generating the report based on the evaluating, and sending the report to a remote entity.

21. A vehicle having autonomous driving capabilities, the vehicle comprising: steering, acceleration, and deceleration devices that respond to control signals from a driving control system to drive the vehicle autonomously on a road network; a monitoring element on the vehicle that: processes data to learn a pattern of known risks corresponding to driving the vehicle, wherein learning the pattern of known risks comprises: inferring, using a learning algorithm, one or more of (i) regions satisfying criteria indicative of elevated probability of accidents, (ii) time periods corresponding to elevated probability of accidents, (iii) road configurations, or (iv) a distribution of risks within an region or within a time period, and determining the pattern of known risks based on the inferences using the learning algorithm, receives sensor signals during a particular instance of driving the vehicle; and identifies, using the pattern of known risks, a risk associated with operating the vehicle based on the sensor signals during a particular instance of driving the vehicle; and a controller that responds to the risk by configuring the driving control system to: modify the autonomous driving capability in response to the identified risk; based on modifying the autonomous capability, update an operation of the vehicle during the particular instance of driving the vehicle to maneuver the vehicle to a goal location; and prepare a report of a risk, wherein preparing the report comprises: extracting and aggregating, from sensor signals, information associated with the risk, evaluating, using the information associated with the risk, one or more of overlapping geographic zones, overlapping time periods, or report frequencies, generating the report based on the evaluating, and sending the report to a remote entity.
1. An apparatus comprising: one or more processors configured to perform operations comprising: processing data to identify a risk [[of]]during a current instance of driving a vehicle comprising an autonomous driving capability.[[,]] in response to identifying the risk, modifying the autonomous driving capability i- response to the risk, and of the vehicle, wherein the modifying comprises one or more of: adapting a motion planning process corresponding to the autonomous driving capability of the vehicle, or modifying a perception process corresponding to the autonomous driving capability of the vehicle; and updating update operation of the vehicle based on [[the]] modifying [[of]] the autonomous driving capability of the vehicle.; and an alarm configured to issue an alert of the identified risk.
9. (New) A method performed by one or more processors in a vehicle with an autonomous driving capability, the method comprising: processing data to identify a risk during a current instance of driving the vehicle; in response to identifying the risk, modifying the autonomous driving capability of the vehicle, wherein the modifying comprises one or more of: adapting a motion planning process corresponding to the autonomous driving capability of the vehicle, or modifying a perception process corresponding to the autonomous driving capability of the vehicle; and updating operation of the vehicle based on modifying the autonomous driving capability of the vehicle.
17. (New) One or more non-transitory computer-readable media storing instructions that, when executed, are configured to cause one or more processors to perform operations comprising: processing data to identify a risk during a current instance of driving a vehicle comprising an autonomous driving capability; in response to identifying the risk, modifying the autonomous driving capability of the vehicle, wherein the modifying comprises one or more of: adapting a motion planning process corresponding to the autonomous driving capability of the vehicle, or modifying a perception process corresponding to the autonomous driving capability of the vehicle; and updating operation of the vehicle based on modifying the autonomous driving capability of the vehicle.
Claims of ‘000 only differ from the instant application, in that the claims of ‘000 specify “inferring, using a learning algorithm, one or more of (i) regions satisfying criteria indicative of elevated probability of accidents, (ii) time periods corresponding to the elevated probability of accidents, (iii) road configurations, or (iv) a distribution of risks within an region or within a time period, and determining the pattern of known risks based on the inferences using the learning algorithm, extracting and aggregating, from sensor signals, information associated with the risk…”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘000. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '000.


    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, 14-20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US Pat. No.: 9,248,834 B1: hereinafter “Ferguson”).

         Consider claim 1:
                   Ferguson teaches an apparatus (See Ferguson, e.g., “…detecting and responding to objects in a vehicle's environment…describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions…The vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Abstract, Col. 1:34-67, Col. 2:1-67, and Fig. 7A-C elements 500-780, Fig. 9 steps 900-960) comprising: one or more processors configured to perform operations (e.g., Computing Device, Processors, memory, Instructions, and User Input of Fig. 1 elements 110-152, Figs. 7A-C elements 500-780) comprising: processing data to identify a risk during a current instance of driving a vehicle comprising an autonomous driving capability (See Ferguson, e.g., “…By tracking the location of objects over a brief period of time, the perception system may also determine a heading and speed for each of the objects…Using the past trajectories and speeds, the vehicle's one or more computing devices may determine a set of possible actions for each non-stationary object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); in response to identifying the risk, modifying the autonomous driving capability of the vehicle (See Ferguson, e.g., “…Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories…a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), wherein the modifying comprises one or more of: adapting a motion planning process corresponding to the autonomous driving capability of the vehicle, or modifying a perception process corresponding to the autonomous driving capability of the vehicle (See Ferguson, e.g., “…the vehicle's environment and the heading and location of the object…A set of possible future trajectories of the object is generated based on the set of possible actions…trajectory of the set of possible future trajectories is determined based on the contextual information…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and updating  operation of the vehicle based on modifying the autonomous driving capability of the vehicle (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 2:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches wherein adapting the motion planning process comprises: determining a location of the risk relative to a current location of the vehicle (See Ferguson, e.g., “…an object having a heading and location is identified in a vehicle's environment at block 910. A set of possible actions for the object is generated using map information describing the vehicle's environment and the heading and location of the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); upon determining that the location of the risk is near the current location of the vehicle, planning a modification to a trajectory of the vehicle to change a driving lane of the vehicle to bypass the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and upon determining that the location of the risk is distant from the current location of the vehicle, planning a modification to a route traveled by the vehicle to avoid a route that includes the location of the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

          Consider claim 3:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches wherein modifying the perception process comprises: determining a location of the risk relative to a current location of the vehicle (See Ferguson, e.g., “…an object having a heading and location is identified in a vehicle's environment at block 910. A set of possible actions for the object is generated using map information describing the vehicle's environment and the heading and location of the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and upon determining that the location of the risk is near the current location of the vehicle, assigning a higher priority to operations performed by the perception process (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

          Consider claim 4:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 3. In addition, Ferguson teaches wherein the operations further comprise: configuring the perception process to consider information corresponding to the risk as prior information (See Ferguson, e.g., “…generating the set of possible actions based on a past trajectory of the object. According to other examples, the contextual information may describe a status of a second object in the vehicle's environment...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), wherein the information is obtained by analyzing signals from one or more sensors associated with the vehicle (See Ferguson, e.g., “…generating the set of possible actions based on a past trajectory of the object….the contextual information may describe a status of a second object in the vehicle's environment...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and recognize objects in a driving environment of the vehicle by applying probabilistic inference to the objects based at least on the prior information (See Ferguson, e.g., “…determine the final future trajectory by comparing the likelihood value for each trajectory to a threshold value and discarding trajectories when the likelihood value does not meet the threshold value. The likelihood value of the discarded trajectory may not be used to determine the final future trajectory. The one or more computing devices may also be configured to identify a plurality of waypoints for each trajectory when none of the trajectories meet the threshold value...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).          

         Consider claim 6:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches further comprising a flag to alert one or more other processes corresponding to the autonomous driving capability of the vehicle about risks associated with driving the vehicle (See Ferguson, e.g., “…make predictions of the trajectories of objects around a vehicle. Such predictions may help the vehicle's computer to navigate, provide notifications to drivers to keep them alert to their surroundings, improve safety, and reduce traffic accidents...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), wherein the operations comprise: in response to identifying the risk, activating the flag to alert the one or more other processes about the risk (See Ferguson, e.g., “…provide notifications to drivers to keep them alert to their surroundings, improve safety, and reduce traffic accidents...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960). 

          Consider claim 7:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 5. In addition, Ferguson teaches wherein the operations further comprise: in response to identifying the risk: generating and inserting new instructions into existing instructions of a process that controls an operation of the vehicle, or providing one or more inputs about objects detected in a driving environment of the vehicle to the process that controls the operation of the vehicle (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

          Consider claim 8:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ferguson teaches wherein the operations further comprise: in response to identifying the risk, generating an alarm about the risk (See Ferguson, e.g., “…provide notifications to drivers to keep them alert to their surroundings, improve safety, and reduce traffic accidents...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), the alarm comprising at least one of: generating, using an interface providing information about the current instance of driving the vehicle, an audio signal to provide an alert about the risk, or modifying a navigation guidance for the current instance of driving the vehicle to modify a trajectory of the vehicle to avoid the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 9:
                   Ferguson teaches a method performed by one or more processors in a vehicle with an autonomous driving capability (See Ferguson, e.g., “…detecting and responding to objects in a vehicle's environment…describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions…The vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Abstract, Col. 1:34-67, Col. 2:1-67, and Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), the method comprising: processing data to identify a risk during a current instance of driving the vehicle (See Ferguson, e.g., “…By tracking the location of objects over a brief period of time, the perception system may also determine a heading and speed for each of the objects…Using the past trajectories and speeds, the vehicle's one or more computing devices may determine a set of possible actions for each non-stationary object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); in response to identifying the risk, modifying the autonomous driving capability of the vehicle (See Ferguson, e.g., “…Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories…a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), wherein the modifying comprises one or more of: adapting a motion planning process corresponding to the autonomous driving capability of the vehicle, or modifying a perception process corresponding to the autonomous driving capability of the vehicle (See Ferguson, e.g., “…the vehicle's environment and the heading and location of the object…A set of possible future trajectories of the object is generated based on the set of possible actions…trajectory of the set of possible future trajectories is determined based on the contextual information…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and updating operation of the vehicle based on modifying the autonomous driving capability of the vehicle (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 10:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Ferguson teaches wherein adapting the motion planning process comprises: determining a location of the risk relative to a current location of the vehicle (See Ferguson, e.g., “…an object having a heading and location is identified in a vehicle's environment at block 910. A set of possible actions for the object is generated using map information describing the vehicle's environment and the heading and location of the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); upon determining that the location of the risk is near the current location of the vehicle, planning a modification to a trajectory of the vehicle to change a driving lane of the vehicle to bypass the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and upon determining that the location of the risk is distant from the current location of the vehicle, planning a modification to a route traveled by the vehicle to avoid a route that includes the location of the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 11:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Ferguson teaches wherein modifying the perception process comprises: determining a location of the risk relative to a current location of the vehicle (See Ferguson, e.g., “…an object having a heading and location is identified in a vehicle's environment at block 910. A set of possible actions for the object is generated using map information describing the vehicle's environment and the heading and location of the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and upon determining that the location of the risk is near the current location of the vehicle, assigning a higher priority to operations performed by the perception process (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).         

          Consider claim 12:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 11. In addition, Ferguson teaches configuring the perception process to consider information corresponding to the risk as prior information (See Ferguson, e.g., “…generating the set of possible actions based on a past trajectory of the object. According to other examples, the contextual information may describe a status of a second object in the vehicle's environment...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), wherein the information is obtained by analyzing signals from one or more sensors associated with the vehicle (See Ferguson, e.g., “…generating the set of possible actions based on a past trajectory of the object….the contextual information may describe a status of a second object in the vehicle's environment...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and recognize objects in a driving environment of the vehicle by applying probabilistic inference to the objects based at least on the prior information (See Ferguson, e.g., “…determine the final future trajectory by comparing the likelihood value for each trajectory to a threshold value and discarding trajectories when the likelihood value does not meet the threshold value. The likelihood value of the discarded trajectory may not be used to determine the final future trajectory. The one or more computing devices may also be configured to identify a plurality of waypoints for each trajectory when none of the trajectories meet the threshold value...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 14:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Ferguson teaches further comprising: in response to identifying the risk, activating a flag to alert one or more other processes corresponding to the autonomous driving capability of the vehicle about risks associated with driving the vehicle (See Ferguson, e.g., “…provide notifications to drivers to keep them alert to their surroundings, improve safety, and reduce traffic accidents...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 15:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Ferguson teaches further comprising: in response to identifying the risk: generating and inserting new instructions into existing instructions of a process that controls an operation of the vehicle, or providing one or more inputs about objects detected in a driving environment of the vehicle to the process that controls the operation of the vehicle (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

          Consider claim 16:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 9. In addition, Ferguson teaches further comprising: in response to identifying the risk, generating an alarm about the risk (See Ferguson, e.g., “…provide notifications to drivers to keep them alert to their surroundings, improve safety, and reduce traffic accidents...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), the alarm comprising at least one of: generating, using an interface providing information about the current instance of driving the vehicle, an audio signal to provide an alert about the risk, or modifying a navigation guidance for the current instance of driving the vehicle to modify a trajectory of the vehicle to avoid the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  
         
          Consider claim 17:
                   Ferguson teaches one or more non-transitory computer-readable media storing instructions that, when executed, are configured to cause one or more processors to perform operations (See Ferguson, e.g., “…detecting and responding to objects in a vehicle's environment…describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions…The vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Abstract, Col. 1:34-67, Col. 2:1-67, and Fig. 7A-C elements 500-780, Fig. 9 steps 900-960) comprising: processing data to identify a risk during a current instance of driving a vehicle comprising an autonomous driving capability (See Ferguson, e.g., “…By tracking the location of objects over a brief period of time, the perception system may also determine a heading and speed for each of the objects…Using the past trajectories and speeds, the vehicle's one or more computing devices may determine a set of possible actions for each non-stationary object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); in response to identifying the risk, modifying the autonomous driving capability of the vehicle (See Ferguson, e.g., “…Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories…a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), wherein the modifying comprises one or more of: adapting a motion planning process corresponding to the autonomous driving capability of the vehicle, or modifying a perception process corresponding to the autonomous driving capability of the vehicle (See Ferguson, e.g., “…the vehicle's environment and the heading and location of the object…A set of possible future trajectories of the object is generated based on the set of possible actions…trajectory of the set of possible future trajectories is determined based on the contextual information…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and updating operation of the vehicle based on modifying the autonomous driving capability of the vehicle (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 18:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Ferguson teaches wherein adapting the motion planning process comprises: determining a location of the risk relative to a current location of the vehicle (See Ferguson, e.g., “…an object having a heading and location is identified in a vehicle's environment at block 910. A set of possible actions for the object is generated using map information describing the vehicle's environment and the heading and location of the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); upon determining that the location of the risk is near the current location of the vehicle, planning a modification to a trajectory of the vehicle to change a driving lane of the vehicle to bypass the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and upon determining that the location of the risk is distant from the current location of the vehicle, planning a modification to a route traveled by the vehicle to avoid a route that includes the location of the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960). 

          Consider claim 19:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Ferguson teaches wherein modifying the perception process comprises: determining a location of the risk relative to a current location of the vehicle (See Ferguson, e.g., “…an object having a heading and location is identified in a vehicle's environment at block 910. A set of possible actions for the object is generated using map information describing the vehicle's environment and the heading and location of the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and upon determining that the location of the risk is near the current location of the vehicle, assigning a higher priority to operations performed by the perception process (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

         Consider claim 20:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Ferguson teaches wherein the operations further comprise: configuring the perception process to consider information corresponding to the risk as prior information (See Ferguson, e.g., “…generating the set of possible actions based on a past trajectory of the object. According to other examples, the contextual information may describe a status of a second object in the vehicle's environment...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), wherein the information is obtained by analyzing signals from one or more sensors associated with the vehicle (See Ferguson, e.g., “…generating the set of possible actions based on a past trajectory of the object….the contextual information may describe a status of a second object in the vehicle's environment...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960); and recognize objects in a driving environment of the vehicle by applying probabilistic inference to the objects based at least on the prior information (See Ferguson, e.g., “…determine the final future trajectory by comparing the likelihood value for each trajectory to a threshold value and discarding trajectories when the likelihood value does not meet the threshold value. The likelihood value of the discarded trajectory may not be used to determine the final future trajectory. The one or more computing devices may also be configured to identify a plurality of waypoints for each trajectory when none of the trajectories meet the threshold value...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

          Consider claim 22:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Ferguson teaches wherein the operations comprise: in response to identifying the risk, activating a flag to alert one or more other processes corresponding to the autonomous driving capability of the vehicle about risks associated with driving the vehicle (See Ferguson, e.g., “…provide notifications to drivers to keep them alert to their surroundings, improve safety, and reduce traffic accidents...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).

          Consider claim 23:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Ferguson teaches wherein the operations further comprise: in response to identifying the risk: generating and inserting new instructions into existing instructions of a process that controls an operation of the vehicle, or providing one or more inputs about objects detected in a driving environment of the vehicle to the process that controls the operation of the vehicle (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

          Consider claim 24:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 17. In addition, Ferguson teaches wherein the operations further comprising: in response to identifying the risk, generating an alarm about the risk (See Ferguson, e.g., “…provide notifications to drivers to keep them alert to their surroundings, improve safety, and reduce traffic accidents...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960), the alarm comprising at least one of: generating, using an interface providing information about the current instance of driving the vehicle, an audio signal to provide an alert about the risk, or modifying a navigation guidance for the current instance of driving the vehicle to modify a trajectory of the vehicle to avoid the risk (See Ferguson, e.g., “…trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories…vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Col. 9:29-67, Col. 10:1-64, Col. 12:29-67, Col. 13:1-61, Col. 18:61-67, Col. 19:1-12, and Figs. 5A-B elements 500-592, Fig. 6 elements 500-592, Fig. 7A-C elements 500-780, Fig. 9 steps 900-960).  

          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Djuric et al. (US Pub No.: 2018/0107215 A1: hereinafter “Djuric”).

          Consider claim 5:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 1. In addition,  Ferguson teaches “…detecting and responding to objects in a vehicle's environment…describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions…The vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Abstract, Col. 1:34-67, Col. 2:1-67, and Fig. 7A-C elements 500-780, Fig. 9 steps 900-960. However, Ferguson does not explicitly teach wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle, the triggering including invoking intervention on the driving of the vehicle from a remote operator. 
                     In an analogous field of endeavor, Djuric teaches wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle (See Djuric, e.g., “…transmissions from remote or local human operators, network communication from other vehicles, etc.)...” of ¶ [0026], ¶ [0061]-¶ [0063], and Fig. 3 elements 303-380, Fig 4 steps 400-425), the triggering including invoking intervention on the driving of the vehicle from a remote operator (See Djuric, e.g., “The control system 120 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.).” of ¶ [0026], ¶ [0061]-¶ [0063], and Fig. 3 elements 303-380, Fig 4 steps 400-425).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A set of possible actions for the object may be generated using map information describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions) of the Ferguson for wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle, as taught by Djuric, according to known methods/systems to yield the ability to provide better security to the vehicle owners and have a better experience with the autonomous operations.

          Consider claim 13:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 9. In addition,  Ferguson teaches “…detecting and responding to objects in a vehicle's environment…describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions…The vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Abstract, Col. 1:34-67, Col. 2:1-67, and Fig. 7A-C elements 500-780, Fig. 9 steps 900-960. However, Ferguson does not explicitly teach wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle, the triggering including invoking intervention on the driving of the vehicle from a remote operator. 
                     In an analogous field of endeavor, Djuric teaches wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle (See Djuric, e.g., “…transmissions from remote or local human operators, network communication from other vehicles, etc.)...” of ¶ [0026], ¶ [0061]-¶ [0063], and Fig. 3 elements 303-380, Fig 4 steps 400-425), the triggering including invoking intervention on the driving of the vehicle from a remote operator (See Djuric, e.g., “The control system 120 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.).” of ¶ [0026], ¶ [0061]-¶ [0063], and Fig. 3 elements 303-380, Fig 4 steps 400-425).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A set of possible actions for the object may be generated using map information describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions) of the Ferguson for wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle, as taught by Djuric, according to known methods/systems to yield the ability to provide better security to the vehicle owners and have a better experience with the autonomous operations.

          Consider claim 21:
                   Ferguson teaches everything claimed as implemented above in the rejection of claim 17. In addition,  Ferguson teaches “…detecting and responding to objects in a vehicle's environment…describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions…The vehicle is then maneuvered in order to avoid the final future trajectory and the object...” of Abstract, Col. 1:34-67, Col. 2:1-67, and Fig. 7A-C elements 500-780, Fig. 9 steps 900-960. However, Ferguson does not explicitly teach wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle, the triggering including invoking intervention on the driving of the vehicle from a remote operator. 
                     In an analogous field of endeavor, Djuric teaches wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle (See Djuric, e.g., “…transmissions from remote or local human operators, network communication from other vehicles, etc.)...” of ¶ [0026], ¶ [0061]-¶ [0063], and Fig. 3 elements 303-380, Fig 4 steps 400-425), the triggering including invoking intervention on the driving of the vehicle from a remote operator (See Djuric, e.g., “The control system 120 can perform vehicle control actions (e.g., braking, steering, accelerating) and route planning using sensor information, as well as other inputs (e.g., transmissions from remote or local human operators, network communication from other vehicles, etc.).” of ¶ [0026], ¶ [0061]-¶ [0063], and Fig. 3 elements 303-380, Fig 4 steps 400-425).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A set of possible actions for the object may be generated using map information describing the vehicle's environment and the heading and location of the object. A set of possible future trajectories of the object may be generated based on the set of possible actions) of the Ferguson for wherein modifying the autonomous driving capability of the vehicle in response to identifying the risk further comprises: triggering a teleoperation system associated with the vehicle, as taught by Djuric, according to known methods/systems to yield the ability to provide better security to the vehicle owners and have a better experience with the autonomous operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           KENTLEY et al. (WO 2017/079236 A2) teaches “Systems, apparatus and methods implemented in algorithms, hardware, software, firmware, logic, or circuitry may be configured to process data and sensory input to determine whether an object external to an autonomous vehicle (e.g., another vehicle, a pedestrian, road debris, a bicyclist, etc.) may be a potential collision threat to the autonomous vehicle. The autonomous vehicle may be configured to implement interior active safety systems to protect passengers of the autonomous vehicle during a collision with an object or during evasive maneuvers by the autonomous vehicle, for example. The interior active safety systems may be configured to provide passengers with notice of an impending collision and/or emergency maneuvers by the vehicle by tensioning seat belts prior to executing an evasive maneuver and/or prior to a predicted point of collision.”

          Hu et al. (US Pub. No.: 2016/0070264 A1) teaches “Systems and methods for controlling an unmanned aerial vehicle within an environment are provided. In one aspect, a system comprises one or more sensors carried on the unmanned aerial vehicle and configured to receive sensor data of the environment and one or more processors. The one or more processors may be individually or collectively configured to: determine, based on the sensor data, an environmental complexity factor representative of an obstacle density for the environment; determine, based on the environmental complexity factor, one or more operating rules for the unmanned aerial vehicle; receive a signal indicating a desired movement of the unmanned aerial vehicle; and cause the unmanned aerial vehicle to move in accordance with the signal while complying with the one or more operating rules.”

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667